 

 

 

 

 

 

 

 

 

LOAN AGREEMENT

 

 

by and between

 

 

HARTMAN MITCHELLDALE BUSINESS PARK, LLC,

a Texas limited liability company

 

 

and

 

 

SECURITY LIFE OF DENVER INSURANCE COMPANY,

a Colorado corporation

 

 

 

Dated as of June 13, 2014

 

 

 

 

 

 

 

 

 


 

LOAN AGREEMENT

 

THIS AGREEMENT is made and entered into as of June 13, 2014 by and between
HARTMAN MITCHELLDALE BUSINESS PARK, LLC, a Texas limited liability
company(“Borrower”), and SECURITY LIFE OF DENVER INSURANCE COMPANY, a Colorado
corporation(“Lender”).

 

WITNESSETH:

 

WHEREAS, Borrower, has requested that Lender make that certain loan (the “Loan”)
to Borrower in the aggregate principal amount of $12,725,000.00; and

 

WHEREAS, Lender is willing to make the Loan to Borrower on the terms and subject
to the conditions and requirements set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties to this Agreement hereby agree as follows:

 

 

ARTICLE I 

 

DEFINITIONS; CONSTRUCTION

 

Section 1.01         Definitions.  For purposes of this Agreement, the following
terms shall have the indicated meanings as set forth below:

 

“Affiliate” shall mean any corporation, limited liability company, partnership
or other entity which is controlling of, controlled by or under common control
with Borrower.

 

“Affiliate Entities” shall mean, collectively, those entities set forth on
Exhibit “A” attached hereto, but excluding Borrower.

 

“Affiliate Loans” shall mean, collectively, those certain loans Lender made to
the Affiliate Entities of even date herewith, which Affiliate Loans, together
with the Loan, are in the original aggregate principal amount of $49,725,000.00.

 

“Affiliate Notes” shall mean, collectively, those certain promissory notes
executed by the Affiliate Entities and payable to the order of Lender as
evidence of the Affiliate Loans, and any extension, renewal, modification or
replacement thereof or therefor.

 

“Affiliate Properties” shall mean, collectively, the properties, including the
land and all improvements, fixtures and related personal property located
thereon, listed on Exhibit “A”, but excluding the Property, and as more
particularly described as “Premises” in the mortgages, security deeds and deeds
of trust executed this date by the Affiliate Entities in favor of Lender, to be
recorded in the real estate records of the counties where the Affiliate
Properties are located.

 

“Agreement” shall mean this Loan Agreement, as amended, supplemented or modified
from time to time.

 

“Assignment of Management Agreement” shall mean, the Assignment, Consent and
Subordination Regarding Management Agreement executed this date by Borrower in
favor of Lender, and any modifications or replacements thereof or therefor.

 

“Assignments ofRents and Leases” shall mean the first priority Assignment of
Rents and Leases executed this date by Borrower in favor of Lender, and any
extensions, renewals, modifications or replacements thereof or therefor.

 

“Borrower” shall have the meaning given such term in the preamble to this
Agreement and shall include its successors and assigns.

 

“Borrower Guarantees” shall mean, collectively, the Limited Guarantees executed
this date by Borrower and Affiliates of Borrower in favor of Lender guaranteeing
the Affiliate Loans, and any extensions, renewals, modifications or replacements
thereof or therefor.

 

“Business Day” shall mean any day excluding Saturday, Sunday and any other day
on which banks in Atlanta, Georgia are customarily closed.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean any and all of the property which is granted, pledged or
assigned to Lender or in which Lender is otherwise granted a Lien to secure the
obligations pursuant to any and all of the Security Documents.

 

“Default” shall mean any condition or event which, with notice or lapse of time
or both, would constitute an Event of Default.

 

“Environmental Indemnification Agreement” shall mean the Environmental
Indemnification Agreement executed this date by Borrower in favor of Lender, and
any extensions, renewals, modifications or replacements thereof or therefor.

 

“Event of Default” shall have the meaning provided in Article VII hereof.

 

“Improvements”shall mean all improvements constructed on the Land.

 

“Land”shall mean, collectively, all of the real property described and defined
as “Land” in the Security Instruments.

 

“Leases” shall have the meaning given such term in the Security Instruments.

 

“Lender”shall have the meaning given such term in the preamble to this Agreement
and shall include such Persons’ successors and assigns.

 

“Lien”shall mean any mortgage, deed to secure debt, deed of trust, pledge,
security interest, security deposit, encumbrance, lien or charge of any kind
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement, any lease in the nature thereof, and the filing
of or agreement to give any financing statement under the Uniform Commercial
Code of any jurisdiction).

 

“Loan”shall have the meaning given such term in the preamble to this Agreement.

 

“Loan Documents”shall mean, collectively, this Agreement, the Note, the Security
Documents, and any other certificates or written undertakings of Borrower or
guarantors in favor of Lender delivered contemporaneously with the delivery of
this Agreement, other than the Environmental Indemnification Agreement.

 

“Material Adverse Effect” shall mean a material adverse effect upon, or a
material adverse change in, any of the (i) results of operations, properties, or
financial condition of Borrower, (ii) validity, binding effect or enforceability
of any Loan Document or the Environmental Indemnification Agreement, or (iii)
ability of Borrower to perform its payment obligations or other Obligations
under the Loan Documents or the Environmental Indemnification Agreement.

 

“Mortgage” shall mean the first priority Deed of Trust, Security Agreement,
Financing Statement, and Fixture Filing executed this date by Borrower in favor
of Lender, to be recorded in the real estate records of the county where the
Property is located, and any extensions, renewals, modifications or replacements
thereof or therefor.

 

“Note”shall mean the Promissory Note executed by Borrower and payable to the
order of Lender as evidence of the Loan, and any extension, renewal,
modification or replacement thereof or therefor.

 

“Obligations”shall mean, collectively, all amounts now or hereafter owing to
Lender by Borrower pursuant to the terms of or as a result of this Agreement,
the Note, or any other Loan Documents or the Environmental Indemnification
Agreement, including without limitation, the unpaid principal balance of the
Loan and all interest, fees, expenses and other charges relating thereto or
accruing thereon, as well as any and all other indebtedness, liabilities,
covenants, duties and obligations of Borrower, whether direct or indirect,
absolute or contingent, or liquidated or unliquidated, monetary or non-monetary,
which may be now existing or may hereafter arise under or as a result of any of
the Loan Documents, the Environmental Indemnification Agreement, the Borrower
Guarantees, and together with any and all renewals, extensions, or modifications
of any of the foregoing.

           

“Person” shall mean any individual, partnership, limited partnership, limited
liability company, firm, corporation, association, joint venture, trust or other
entity, or any government or political subdivision or agency, department or
instrumentality thereof.

 

“Pooled Loans” shall mean, collectively, the Loan and the Affiliate Loans.

“Pooled Notes”shall mean, collectively, the Note and the Affiliate Notes.

“Pooled Properties”shall mean, collectively, the Property and the Affiliate
Properties.

 

“Prepayment Premium” shall have the meaning given to such term in the Note.

 

“Property” shall mean, collectively, the Land and Improvements, fixtures and
related personal property located thereon, and as more particularly described as
“Premises” in the Security Instruments. 

 

“Requirements” shall have the meaning given such term in Section 4.12 hereof.

 

“Second Assignment of Rents and Leases” shall mean, the Assignment of Rents and
Leases (Second Priority) executed this date by Borrower in favor of Lender, and
any modifications or replacements thereof or therefor, which secures, in part,
the obligations under the Borrower Guarantees and which shall be junior and
subordinate to the Assignment of Rents and Leases.

 

“Second Mortgage” shall mean the Deed of Trust, Security Agreement, Financing
Statement, and Fixture Filing (Second Priority) executed this date by Borrower
in favor of Lender, to be recorded in the real estate records of the county
where the Property is located, and any extensions, renewals, modifications or
replacements thereof or therefor, which secures, in part, the obligations under
the Borrower Guarantees and which shall be junior and subordinate to the
Mortgage.

 

“Second Security Instruments” shall mean, collectively, the Second Mortgage, the
Second Assignment of Rents, and the UCC Financing Statements, executed this date
by Borrower in favor of Lender, to be recorded in the real estate records of the
county where the Property is located, and any extensions, renewals,
modifications or replacements thereof or therefor, which secure, in part, the
obligations under the Borrower Guarantees.

 

“Security Documents” shall mean, collectively, the Security Instruments, the
Assignment of Management Agreement, the Borrower Guarantees, and each other
affidavit, certificate, security, mortgage, assignment, financing statements or
other collateral document, whether now existing or hereafter executed and
delivered in connection with, or securing any or all of, the Obligations.

 

“Security Instruments” shall mean, collectively, the Mortgage, the Assignment of
Rents and Leases, the UCC Financing Statements, the Second Security Instruments,
and other security instruments executed this date by Borrower in favor of
Lender, to be recorded in the real estate records of the county where the
Property is located, and any extensions, renewals, modifications or replacements
thereof or therefor.

 

“Taxes” shall mean any present or future taxes, levies, imposts, duties, fees,
assessments, deductions, withholdings or other charges of whatever nature, now
or hereafter imposed or levied by the United States of America, or any state or
local government or by any department, agency or other political subdivision or
taxing authority thereof or therein and all interest, penalties, additions to
tax and similar liabilities with respect thereto other than taxes on the income
of Lender.

 

Section 1.02         Other Definitional Terms.  The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole, and not to any particular provision of this
Agreement.  Any pronoun used herein shall be deemed to cover all genders and all
singular terms used herein shall include the plural and vice versa.  Unless
otherwise expressly indicated herein, all references herein to a period of time
which runs “from” or “through” a particular date shall be deemed to include such
date, and all references herein to a period of time which runs “to” or “until” a
particular date shall be deemed to exclude such date.

 

ARTICLE II 

LOANS

 

Section 2.01         Disbursement.  Subject to the terms and conditions of this
Agreement, Lender agrees to advance to Borrower the Loan.

 

Section 2.02         Note; Repayment of Principal and Interest.  Borrower’s
obligations to pay to Lender the principal of and interest on the Loan shall be
evidenced by the records of Lender and by the Note.  The Loan shall bear
interest at the rate or rates per annum specified in the Note and such interest
shall be calculated and shall be paid and shall accrue in the manner specified
in the Note.

 

ARTICLE III 

GENERAL TERMS

 

Section 3.01         Fees.  In consideration of Lender’s entering into this
Agreement and making the Loan hereunder, Borrower agrees to pay (from deposits
previously delivered to Lender) to Lender, on the date of the funding of the
Loan hereunder, a processing fee in the amount set forth in the Application
Letter, as amended to date, which processing fee shall be deemed fully earned
upon Lender’s execution and delivery of this Agreement and the funding of the
Loan.

 

Section 3.02         Payments, Prepayments and Computations.  Except as may be
otherwise specifically provided herein, all payments by Borrower with respect to
the Loan or any other Obligations under this Agreement or any of the other Loan
Documents or the Environmental Indemnification Agreement shall be made without
defense, set-off or counterclaim to Lender not later than 2:00 p.m. (Eastern
Time) on the date when due and shall be made in lawful money of the United
States of America in immediately available funds.  Any payment received by
Lender on a non-Business Day or after 2:00 p.m. (Eastern Time) on any Business
Day shall be deemed received by Lender at the opening of its business on the
next Business Day.  Whenever any payment to be made hereunder or under the Note
or any of the other Loan Documents or the Environmental Indemnification
Agreement shall be stated to be due on a day which is not a Business Day, the
due date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest thereon shall be payable at the
applicable rate during such extension.  Interest shall be calculated on the
basis of a year consisting of 360 days and with twelve thirty-day months, except
that interest due and payable for less than a full month shall be calculated by
multiplying the actual number of days elapsed in such period by a daily interest
rate based on a 360-day year.  The Loan may not be prepaid in whole or in part
except as specifically provided in the Note and this Agreement.

 

Section 3.03         Collateral.  The Obligations shall be secured pursuant to
any or all Security Documents.  Borrower also shall execute or deliver (or cause
to be executed and delivered) any and all financing statements and such other
documents as Lender may reasonably request from time to time in order to perfect
or maintain the perfection of Lender’s Liens under such Security Documents.

 

Section 3.04         Agreements Regarding Interest and Other Charges.  Borrower
and Lender hereby agree that the only charges imposed or to be imposed by Lender
upon Borrower for the use of money in connection with the Loan is and will be
the interest required to be paid under the provisions of this Agreement as well
as the related provisions of the Note.  In no event shall the amount of interest
due and payable under this Agreement, the Note or any of the other Loan
Documents or the Environmental Indemnification Agreement exceed the maximum rate
of interest allowed by applicable law.  It is the express intent hereof that
Borrower not pay and Lender not receive, directly or indirectly or in any
manner, interest in excess of that which may be lawfully paid under applicable
law.  Any and all charges, fees, and other amounts payable hereunder not
identified as “interest” are not intended, and shall not be deemed, to be
interest.  All interest, and all other charges, fees or other amounts deemed to
be interest notwithstanding the preceding sentence, which are paid or agreed to
be paid to Lender under this Agreement, the Note or any of the other Loan
Documents shall, to the maximum extent permitted by applicable law, be
amortized, allocated and spread on a pro rata basis throughout the entire actual
term of the Loan (including any extension or renewal period), or at Lender’s
election and to the extent permitted by applicable law, credited as a payment of
principal (without any Prepayment Premium).

 

Section 3.05         Reserved.

 

Section 3.06         Cross-Default/Cross-Collateralization.  As additional
security for the Loan, the terms of the Security Instruments shall provide for
the cross-collateralization and cross-default of the Pooled Loans.  The Security
Instruments provide, without limitation, that upon the occurrence of an Event of
Default, under the terms and conditions of any of the Pooled Loans, Lender shall
be entitled to exercise any and all remedies under any Security Instrument
and/or mortgages, deeds to secure debt, or deeds of trust securing the Pooled
Loans, including, but not limited to, accelerating each of the Pooled Notes and
conducting a foreclosure sale on any one or more of the Pooled Properties. 
Lender has elected to structure such cross-collateralization and cross default
in the following manner:

 

(a)                Borrower shall execute and deliver the Loan Documents
required hereunder (including the Security Instruments) and the Environmental
Indemnification Agreement;

 

(b)               Borrower shall execute and deliver the Borrower Guarantees
which guarantees will be secured by the Second Security Instruments;

 

(c)                Upon the occurrence of an Event of Default under any of the
Pooled Loans, Lender may elect to proceed to foreclose under any of the Security
Instruments or the mortgages, deeds to secure debt, or deeds of trust securing
the Affiliate Loans or any guarantees relating thereto in such order as it may
elect in its sole discretion;

 

(d)               Lender shall not be required to accept prepayment of the Loan
or any of the other Pooled Loans pursuant to the prepayment provisions of the
Note or the respective Affiliate Notes (with applicable prepayment premium)
without a simultaneous prepayment in full of the other Pooled Loans pursuant to
the Note or the Affiliate Notes, respectively; provided, however, that Borrower
may prepay the Loan pursuant to the Substitution provisions in Section 3.08
hereof without the simultaneous prepayment in full of the other Pooled Loans;
and

 

(e)                Any transfer pursuant to Paragraph 30 [Due on Sale] of the
Mortgage shall be subject to the cross-collateralization and cross default
provisions herein, including the Borrower Guarantees and the Second Security
Instruments.  Any transferee under such Section must assume all obligations
under such cross-collateralization and cross default provisions.

 

Section 3.07         Reserved. 

 

Section 3.08         Substitution of Loan.  Notwithstanding the provisions of
Paragraph 7 of the Note or Paragraph 30 of the Mortgage, Borrower may request
that Lender permit Borrower to prepay the Loan in full at par from the proceeds
of a substitute first mortgage loan (“Substitute Loan”) to be funded by Lender
to Borrower and secured by a substitute property owned in fee simple as provided
below (which was not previously any of the Pooled Properties hereunder)
(“Substitute Property”) and to obtain a release of the Property from the
Security Instruments upon and subject to the following terms and conditions
(“Substitution”):

 

(a)                Borrower must submit a written request (“Substitution
Request”) to Lender for the proposed Substitute Loan identifying the proposed
Substitute Property at least ninety (90) days prior to the proposed closing date
for the Substitution.  Lender shall evaluate the request for the proposed
Substitute Loan and the proposed Substitute Property in its sole discretion
pursuant to its then customary underwriting and pricing criteria.  The amount of
the Substitute Loan requested must be at least the amount of the unpaid
principal balance of the Loan. Lender may review such items as it may require in
its sole discretion, including, but not limited to, location, occupancy, lease
term, rollover, tenant exposure, and tenant’s credit.

(b)               Theowner of the Substitute Property (and borrower under the
Substitute Loan) must be either (1) the Borrower, or (2) a single asset
affiliate of Guarantor having the identical beneficial ownership structure and
management control as the Borrower.

(c)                The Substitute Property must be a similar income producing
property as the Property.  Under no circumstances shall Lender permit any
special purpose properties (for example, hotels, motels, mobile home parks,
health or senior care facilities).  The Substitute Property must be located in
the continental United States.

(d)               Lender in its sole discretion shall acknowledge within ten
(10) business days of the Lender’s receipt of the Substitution Request whether
the proposed Substitute Property appears to be acceptable to permit the
Substitution.  If in the Lender’s sole discretion it is determined that the
proposed Substitute Property is equal to or greater in quality than the
Property, then Lender, through its loan correspondent, HFF,  will process the
Borrower’s formal request to make the Substitute Loan.  The proposal will be
reviewed by and presented to Lender’s and Voya Investment Management LLC’s
investment review committee pursuant to each of their then current commercial
mortgage loan policies, practices, standards and procedures for approval in
their sole and absolute discretion.  If the investment review committee approves
the formal request for Substitute Loan and Substitute Property, the Substitution
will be subject to the other conditions outlined herein.

(e)                No more than two (2) Substitutions in the aggregate shall be
closed during the entire term of the Pooled Loans among all of the Pooled
Properties.  Of the total of two (2) Substitutions described in the preceding
sentence, only one (1) Substitution may be closed prior to June 30, 2019, and
only one (1) Substitution may be closed during the period commencing July 1,
2019 and ending June 30, 2024.  From and after July 1, 2024, the rights
hereunder may not be exercised, and the terms of this Section 3.08 shall be
deemed null and void.

(f)                Borrower shall pay a processing fee to Lender equal to
$50,000 (“Processing Fee”) at closing of each and every approved Substitution. 
A “Substitution Deposit” of $5,000 shall be required with submission of each
Substitution Request, which deposit shall be applied to the Processing Fee at
closing of the Substitution.  The Substitution Deposit and Processing Fee
contemplated by this subsection are in addition to reasonable outside counsel
attorneys’ fees and expenses incurred in the preparation, negotiation,
documentation, due diligence review and closing of such Substitution.

(g)                All improvements on the Substitute Property shall have been
completed in a good and workmanlike manner and in compliance, in all material
respects, with all applicable Requirements prior to closing of the Substitution.
The Substitute Property must be lien free and all land, improvements and
personal property paid for in full.

(h)               The appraised fair market “As Is” value of the Substitute
Property shall be equal to or greater than the greater of (1) the then-appraised
fair market value, or gross sales proceeds, as the case may be, of the ’Property
and (2) the original appraised value of the ’Property as set forth in the
appraisal delivered to Lender in connection with the closing of this Loan.  The
fair market “As Is” value of the Property and Substitute Property shall be
determined by a firm of appraisers approved by the Lender, based on an MAI
appraisal satisfactory to Lender, dated not more than ninety (90) days prior to
the closing of the Substitute Loan.  All costs of such appraisals shall be paid
by the Borrower on or prior to the closing of the Substitute Loan.

(i)                 The actual net operating income relating to the Substitute
Property (based upon the trailing twelve (12) month financial results or such
shorter period, as Lender deems appropriate, for a Substitute Property opened
for less than one year) shall equal or exceed the actual net operating income
relating (based upon the trailing twelve (12) month financial results or such
shorter period, as Lender deems appropriate, for the Substitute Property opened
for less than one year) to the Property.

(j)                 The Pooled Properties, excluding the Property and including
the Substitute Property, must have a Debt Yield equal to or in excess of 13% and
must be at least 90% leased and occupied on a square foot basis.  As used
herein, “Debt Yield” shall mean the quotient of (A) net cash flow of all Pooled
Properties (excluding the Property and including the Substitute Property)
divided by (B) the projected outstanding principal balance of the Pooled Loans
(excluding the Property and including the Substitute Property) on the date of
the release.

(k)               Lender’s outside counsel shall prepare and owner of the
Substitute Property (as described in subsection (b) above) shall execute a new
note, mortgage, assignment of rents and leases, loan agreement, environmental
indemnities, borrower’s certificate, and all other loan documents Lender shall
deem appropriate, including, but not limited to, (1) all documents necessary to
cross collateralize and cross default the Substitute Loan with the other Pooled
Loans (as described in Section 3.06) and (2) any modification of the existing
Loan Documents (all of which shall be substantially in the form of the
applicable documents executed in connection with the Loan with such changes
thereto as Lender reasonably deems appropriate to reflect the terms and
circumstances of the Substitution Loan and Substitute Property) (collectively,
the “Substitute Loan Documents”).

(l)                 Prior to the closing of the Substitution Loan, Borrower
shall be required to supply for Lender’s review and approval due diligence
materials and such other materials as may then be customarily required as part
of its then current commercial loan closing policies, procedures, standards and
practices for properties of similar type and in similar locations as the
Substitute Property, including, without limitation, a current as-built ALTA
survey, proof of adequate insurance, title insurance in conformance with the
Lender’s requirements, proof of compliance with governmental regulations, tenant
estoppel certificates, and subordination, non-disturbance and attornment
agreements.  At the Borrower’s sole cost and expense, Lender shall receive for
review and approval all additional due diligence materials in any way relating
to the Substitute Property, including but not limited to, an MAI appraisal,
hazardous substance report, engineer report and seismic report as required by
Lender in its sole discretion.  The items listed in this section are not
exhaustive.

(m)             The Substitute Loan Documents, financing statements and other
instruments required to perfect the liens in the Substitute Property and all
collateral under such documents shall have been recorded, registered and filed
(as applicable) in such manner as may be required by law to create a valid,
perfected lien and security interest with respect to the Substitute Property and
the personal property related thereto.  The liens created by the Substitute Loan
Documents shall be first liens and security interests on the Substitute Property
and the personal property related thereto (except the second security instrument
securing the guaranty), subject only to such exceptions as Lender shall approve
in its sole discretion.  At closing of the Substitute Loan, the Borrower (or
other new borrower permitted under subsection (b) above) shall have good and
marketable title to the Substitute Property and good and valid title to any
personal property located thereon or used in connection therewith, in each case
satisfactory to the Lender.

(n)               Lender shall have received (1) a consent to the Substitution
by any “Carve-Out” or other guarantors or indemnitors on the Loan in addition to
Borrower and (2) such other instruments and agreements and such certificates and
opinions of counsel, in form and substance satisfactory to the Lender in
connection with such Substitution as it may reasonably request.

(o)               Borrower shall consider all implications for documentary stamp
and intangibles taxes on the Substitute Loan that shall arise in connection with
such Substitution.  Lender shall require payment of all such documentary stamp
and intangibles taxes required by law and authorities having jurisdiction as a
condition of closing the Substitute Loan in the jurisdiction where the
Substitute Property is located regardless of whether the taxing authority
imposes taxes duplicative of those incurred at the original closing of the Loan
where the Property is located.

(p)               No uncured Event of Default shall exist under any other Loan
Documents on the date of Substitution Request or at closing of the Substitute
Loan.

(q)               Lender shall be satisfied that no material adverse change in
the financial condition, operations or prospects of Borrower and its managers
and other major principals has occurred after closing of the Pooled Loans. 
Lender shall be entitled to request copies of financial statements and such
other financial information as it shall reasonably require in order to assess
the financial status of the Borrower (or new borrower permitted pursuant to
subsection (b) above) and to determine and/or estimate the solvency of such
entity prior to and following the closing of the Substitution.  Lender shall not
be required to close a proposed Substitution in the event it reasonably
determines that the Borrower (or new borrower under (b) above) is or, upon
completion of the Substitution, may become insolvent within the meaning of the
term under the federal bankruptcy code.

(r)                 The Borrower shall pay all customary and reasonable
out-of-pocket costs and expenses incurred in connection with any such
Substitution and the customary and reasonable out-of-pocket fees and expenses
incurred by Lender, its outside counsel and its loan correspondent and/or loan
servicer in connection therewith.  Without limiting the generality of the
foregoing, the Borrower shall, in connection with, and as a condition to, each
Substitution, pay (1) the reasonable costs and expenses of obtaining all
property condition assessments, appraisal reports, environmental site
assessments and if applicable, seismic reports required by Lender in connection
with such Substitution, and (2) all  recording charges, title insurance charges,
and stamp and/or mortgage or similar taxes, transfer taxes relating to such
Substitution.  Borrower may request estimates from the applicable appraisers and
consultants before the reports and assessments contemplated under clause (1)
above are ordered, and if the Borrower objects to paying the estimated costs of
such reports, the Borrower may withdraw its request for Substitution and receive
a refund of the Substitution Deposit. Once a report or assessment is ordered,
the Borrower shall be responsible for payment of the associated cost thereof.

Section 3.09         Letter of Credit.  In the event Lender requires or agrees
to accept a letter of credit in satisfaction of any requirement herein, said
letter of credit and any extension, renewal, or replacement thereof shall be an
unconditional, irrevocable letter of credit issued by a bank approved by Lender
and in substance and form acceptable to Lender.  Said letter of credit shall not
contain any conditions for its cashing beyond presentation by its authorized
representative.  Its term shall be for not less than three (3) months beyond the
end of the time period, or any extension thereof, specified by Lender for
satisfaction of such requirement.

 

Section 3.10         Prohibition on Dry Cleaners.  Borrower shall not, during
the term of the Pooled Loans, conduct or permit any tenant to conduct any dry
cleaning operations on or at the Property.  Notwithstanding the foregoing, the
operation of a dry cleaning facility by a tenant at any of the Pooled Properties
will not constitute a default under the Loan Documents so long as such operation
is conducted at all times in accordance with all applicable Environmental Laws
(as defined in the Mortgage) and such tenant is actively taking all necessary
steps related to its operations in order to prohibit a release of any Hazardous
Substances (as defined in the Mortgage) on, in or under the applicable Pooled
Property. Any such tenancy and its operation of a compliant dry cleaning system
shall not be deemed a waiver of nor be deemed to void or limit any covenants and
indemnifications provided by Borrower or any guarantor of the Loan under the
Environmental Indemnification Agreement executed in connection herewith.

 

ARTICLE IV 

REPRESENTATIONS AND WARRANTIES

Borrower hereby represents and warrants to Lender as follows:

Section 4.01         Organization; Authorization; Valid and Binding
Obligations.  Borrower is a limited liability company duly organized and validly
existing under the laws of the state of its incorporation or organization. 
Borrower is duly qualified and authorized to do business and is in good standing
in all other states and jurisdictions where the ownership of property or the
nature of the business transacted by it, makes such qualification necessary,
including, without limitation, the state where the Property is located. 
Borrower has all requisite power and authority to execute and deliver the Loan
Documents and the Environmental Indemnification Agreement, to perform its
obligations under such Loan Documents and the Environmental Indemnification
Agreement and to own its property and carry on its business.  The Loan Documents
and the Environmental Indemnification Agreement have been duly authorized by all
requisite corporate, partnership or other action on the part of Borrower and
duly executed and delivered by authorized officers, partners or other
representatives (as the case may be) of Borrower.  Each of the Loan Documents
and the Environmental Indemnification Agreement constitutes a valid obligation
of Borrower, legally binding upon and enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity.

 

Section 4.02         Financial Statements.  Borrower covenants and agrees that
it will keep and maintain books and records of account, or cause books and
records of account to be kept and maintained in accordance with Paragraph 25 of
the Mortgage.

 

Section 4.03         Actions Pending.  There is no action, suit, investigation
or proceeding pending or, to the knowledge of Borrower, threatened against
Borrower, the Property or any other properties, assets or rights of Borrower, by
or before any court, arbitrator or administrative or governmental body.

 

Section 4.04         Title to Land.  The Land is free and clear of all liens and
encumbrances, except for the Security Instruments and except as specifically set
forth in the mortgagee title policy(ies) delivered to Lender in connection with
the Loan.

 

Section 4.05         Taxes.  Borrower has filed all federal, state and other
income tax returns prior to the required filing date which, to the knowledge of
Borrower, are required to be filed, and has paid all Taxes as shown on such
returns and on all assessments received by it to the extent that such Taxes have
become due, except such Taxes as are not due or which are being contested in
good faith by Borrower by appropriate proceedings for which adequate reserves
have been established in accordance with sound accounting practices consistently
applied or by any tenant under any Leases, in which case such contest is being
conducted as permitted pursuant to the applicable Lease(s).

 

Section 4.06         Conflicting Agreements and Other Matters.  Neither the
execution nor delivery of this Agreement, nor fulfillment of or compliance with
the terms and provisions of this Agreement, will conflict with, or result in a
breach of the terms, conditions or provisions of, or constitute a default under,
or result in any violation of, or result in the creation of any Lien (other than
any Lien arising under any Loan Document) upon the Property or any other
properties or assets of Borrower, the charter or by-laws or other organizational
documents of Borrower, any award of any arbitrator or any agreement, instrument,
order, judgment, decree, statute, law, rule or regulation to which Borrower, the
Property or any other properties or assets of Borrower is subject.

 

Section 4.07         Governmental Consent.  Except for any recording or filing
which may be required by applicable law to perfect or maintain the perfection of
Lender’s Liens in the Collateral, no consent, approval or authorization of, or
declaration or filing with, any governmental authority is required for the valid
execution, delivery and performance by Borrower of the Loan Documents or the
Environmental Indemnification Agreement or the consummation of any of the
transactions contemplated by the Loan Documents.

 

Section 4.08         Disclosure.  Neither this Agreement nor any other document,
certificate or statement furnished to Lender by Borrower in connection herewith
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein and therein not
materially misleading.

 

Section 4.09         Organization Documents.  Borrower has been formed, and is
existing pursuant to the terms of its organizational documents, true and exact
copies of which have been delivered by Borrower to Lender.

 

Section 4.10         Improvements.  All certificates, permits and licenses
required in connection with the ownership, operation and occupancy of the
Property have been issued and are in full force and effect.

 

Section 4.11         No Event of Default.  The Loan Documents and the
Environmental Indemnification Agreement have been complied with and are in full
force and effect and no Events of Default exist thereunder; Borrower has no
knowledge of any facts or circumstances, which with the giving of notice or
passage of time (or both) would constitute an Event of Default thereunder, and
all obligations and agreements required to be performed by Borrower thereunder
have been performed.

 

Section 4.12         Compliance with Requirements.  To the best of Borrower’s
knowledge, the Improvements have been constructed free from faults and defects,
and in all respects conform to and comply with all valid and applicable laws,
ordinances, regulations and rules of all governmental entities having
jurisdiction over, and all covenants, conditions, restrictions and reservations
affecting the Land and the Improvements (the “Requirements”). Borrower has no
knowledge of any noncompliance (either substantial or unsubstantial) of the
Improvements with any of the applicable Requirements.

 

Section 4.13         Condition of Land and Improvements.  Neither the Land nor
the Improvements have been injured or damaged by fire or other casualty which
has not been restored.

 

Section 4.14         Personalty.  Except as otherwise expressly provided in the
Leases, title to all goods, materials, supplies, equipment, machinery and other
personal property and fixtures used in the operation or maintenance of the
Property, is vested in Borrower free and clear of all liens, encumbrances and
security interests, other than the lien and security interest of the Security
Instruments, and Borrower has not executed any security agreement, purchase
order or other contract or agreement under which any person or other entity is
granted or reserves the right to retain title to, remove or repossess any of
such goods, materials, supplies, equipment, machinery or other personal property
or fixtures.

 

Section 4.15         Zoning.  Under the applicable zoning ordinance of each
jurisdiction in which each parcel of Land is located, each parcel of Land is
zoned in a zoning classification that permits the use of the Land and
Improvements for all purposes as currently used, without any conditions other
than with respect to which such conditions have been complied in full and
without exception.  Furthermore, to the best of Borrower’s knowledge, in the
event the Improvements were damaged or destroyed, the Improvements could be
restored or reconstructed as they now exist without the requirement of any
zoning variance or waiver.

 

Section 4.16         Restrictions.  To the best of Borrower’s knowledge, the
Land is not subject to: (i) any use or occupancy restrictions, except those
imposed by applicable zoning laws and regulations, except any such restrictions
described in the mortgagee title policy(ies) delivered to Lender in connection
with the Loan and those restrictions set forth in the Security Instruments; (ii)
special taxes or assessments; (iii) utility tap-in fees, except those generally
applicable throughout the tax districts in which the Land is located; or (iv)
charges or restrictions, whether existing of record or arising by operation of
law, unrecorded agreement, the passage of time or otherwise, except any such
charges or restrictions described in the mortgagee title policy(ies) delivered
to Lender in connection with the Loan.

 

Section 4.17         Status of Service Contracts.  Borrower is not in default
under any development, management, service or other agreements and contracts
relating to the operation or management of the Property in a manner which could
reasonably be expected to have a Material Adverse Effect; there is no material
default on the part of any other party to any of such contracts, there is no
material default of Borrower under any such contracts or the existence of any
facts or circumstances, which with the giving of notice or passage of time (or
both), would constitute a material default under any of such contracts, which
defaults could reasonably be expected to have a Material Adverse Effect.  Such
contracts have not been modified or amended in any material respect since the
date true and correct copies of the same were delivered to Lender by Borrower. 
Borrower has not done or omitted to do any act so as to be estopped from
exercising any of its rights under any of such contracts, and there is no
assignment of any of Borrower’s rights under any of such contracts to any person
or entity, other than Lender.

 

Section 4.18         Status of Leases.  Borrower is not in default under any of
the Leases, and there is no default on the part of any other party to any Lease,
which defaults could reasonably be expected to have a Material Adverse Effect. 
The Leases are legal, valid and binding agreements enforceable against Borrower
and the tenants thereunder in accordance with their terms, and none of the
Leases have been modified or amended in any material respect since the date true
and correct copies of the same were delivered to Lender by Borrower.  Borrower
has not done or omitted to do any act so as to be estopped from exercising any
of its rights under any of the Leases, and there is no assignment of any of
Borrower’s right under any of such contracts to any person or entity other than
Lender.

 

Section 4.19         Encroachments.  Except as shown on those certain surveys
previously delivered to Lender in connection with the Loan, there are no
encroachments on the Land; there are no strips or gores within or affecting the
boundaries of the Land; and all Improvements are situated entirely within the
boundaries of the Land and within any applicable building lines.

Section 4.20         Access.  All streets and roads necessary for access to the
Land have been completed, dedicated to public use and accepted for maintenance
for all necessary governmental entities.

 

Section 4.21         Availability of Utilities.  Except as set forth in that
certain Certificate of Borrower executed and delivered in connection herewith,
all utility facilities and services necessary for the full use, occupancy and
operation of the Improvements are available to the Land through public or
private easements or rights-of-way at the boundaries of the Land, including,
without limitation, water, storm and sanitary sewer, electricity and telephone.

 

Section 4.22         Brokerage Commissions.  All real estate and land brokerage
commissions payable in connection with the acquisition of the Land, construction
of the Improvements and the Loan, and all brokerage commissions or finders fees
due and payable in connection with the current terms of any of the Leases, have
been paid in full, or will be paid in full upon the execution of this Agreement.

 

Section 4.23         Composition of Property.  Subject to the matters disclosed
in the title policies delivered to Lender in connection with the Loan, the
Property includes all improvements and land, and other estates and rights
(including, without limitation, any appurtenant easement rights and covenants
and restrictions) which are necessary to allow for the continued use thereof as
industrial buildings or other uses presently in effect as of the date of this
Agreement, and as may be required by any of the Requirements, or to satisfy all
tenant requirements under the Leases.

 

ARTICLE V 

 

COVENANTS

 

For so long as this Agreement is in effect, and unless Lender expressly consents
in writing to the contrary, Borrower covenants and agrees to comply with the
following covenants:

 

Section 5.01         Operating Statements and Rent Roll.  Borrower shall deliver
to Lender operating statements and rent rolls as required in Paragraph 25 of the
Mortgage.

 

Section 5.02         Books and Records.  Borrower shall keep its books, records
and accounts in accordance with accepted industry standards and as required
hereunder and under the Loan Documents.

 

Section 5.03         Maintenance of Existence, Properties, Licenses, Etc. 
Except to the extent otherwise permitted hereby, Borrower will do or cause to be
done all things reasonably necessary to preserve, renew and keep in full force
and effect the corporate, partnership or other legal existence of Borrower and
the patents, trademarks, service marks, trade names, service names, copyrights,
licenses, leases, permits, franchises and other rights, that continue to be
useful in some material respect to the business of Borrower or to the operation
of the Property, and at all times maintain, preserve and protect all licenses,
leases, permits, franchises and other rights that continue to be useful in some
related material respect to the business of Borrower or to the operation of the
Property.

 

Section 5.04         Payment of Taxes and Claims.  Borrower will pay and
discharge or cause to be paid and discharged all Taxes, assessments and
governmental charges or levies imposed upon it or upon its respective income and
profits or upon any of its property, real, personal or mixed or upon any part
thereof, before the same shall become in default as well as all lawful claims
for labor, materials and supplies or otherwise, which, if unpaid, might become a
Lien or charge upon such properties or any part thereof.  Notwithstanding
anything contained herein to the contrary, Borrower shall not be required to pay
or discharge any taxes, assessments or other charges of the nature referred to
in the Mortgage Paragraphs 2 (Maintenance, Repair and Restoration of
Improvements, Payment of Liens, etc.) and 3 (Payment of Taxes) so long as the
Borrower shall in good faith contest the same or the validity thereof by
appropriate legal proceedings which shall operate to prevent the collection of
the levy, lien or imposition so contested and the sale of the Premises, or any
part thereof, to satisfy any obligation arising therefrom, provided that the
Borrower shall give such security as may be demanded by the Lender to insure
such payments and prevent any sale or forfeiture of the Property by reason of
such nonpayment, failure of performance or contest by Borrower.  Any such
contest shall be prosecuted with due diligence and the Borrower shall promptly
after final determination thereof pay the amount of any levy, lien or imposition
so determined, together with all interest and penalties, which may be payable in
connection therewith.  Notwithstanding the provisions of this paragraph,
Borrower shall (and if Borrower shall fail so to do, Lender may but shall not be
required to) pay any such levy, lien or imposition notwithstanding such contest
if in the reasonable opinion of the Lender, the Property shall be in jeopardy or
in danger of being forfeited or foreclosed.

 

Section 5.05         Parking Requirements. At all times during the term of the
Loan, there shall be sufficient parking spaces to satisfy requirements of all
Leases, parking or cross-parking agreements, and applicable zoning requirements
and other Requirements.

 

Section 5.06         Expenses.  Borrower shall pay all cost, fees, documentary
stamp taxes, intangibles taxes and charges of closing of the Loan, including,
without limitation, Lender’s attorneys’ fees, recording costs, environmental
audit costs, survey and appraisal costs, title examination fees, and title
insurance premiums.

 

Section 5.07         Indemnity.  Borrower covenants and agrees to indemnify and
hold Lender harmless from and against any and all claims for brokerage fees or
commissions with respect to the making or consummation of the Loan, and all
claims, actions, suits, proceedings, costs, expenses, losses, damages and
liabilities of any kind, including but not limited to attorneys’ fees, expenses,
penalties and interest, which may be asserted against or incurred by Lender by
reason of any matter relating directly to the Loan, and arising out of the
ownership, condition, development, construction, sale, rental or financing of
the Property or any part thereof, other than to the extent arising as a direct
result of the gross negligence or willful misconduct of Lender.  The foregoing
indemnity shall survive the payment and performance of all Obligations to Lender
under the Loan Documents, and should Lender incur any liability for or in
defense of any of the foregoing matters, the amount thereof (and all costs,
expenses and attorneys’ fees incurred by Lender in connection therewith) shall
be added to the principal amount of the Loan and shall bear interest at the
Default Rate (as defined in the Note) to the extent permitted by applicable
law.  Furthermore, Borrower covenants that, upon notice from Lender that any
action or proceeding has been brought against Lender by reason of any such
matters, Borrower shall promptly resist or defend such action or proceeding in a
manner satisfactory to Lender at Borrower’s expense.

 

Section 5.08         Fiscal Year.  Borrower shall not change its fiscal year
except upon prior written notice to Lender.

 

Section 5.09         Estoppel Certificates.  Borrower shall, from time to time,
upon request by Lender, promptly execute, acknowledge and deliver to Lender a
certificate of Borrower stating the amount of principal and interest then owing
on the Obligations, whether or not any setoffs or defenses exist with respect to
all or any part of the Obligations, and, if any such setoffs or defenses exist,
stating in detail the specific facts relating to each such setoff or defense. 
Any such certificate may be relied upon by any prospective assignee of Lender.

 

Section 5.10         Replacement of Note.  Upon receipt of notice from Lender of
the loss, theft, destruction or mutilation of the Note, Borrower shall execute
and deliver, in lieu thereof, a replacement note identical in form and substance
to the Note and dated as of the date of the Note, and upon such execution and
delivery all references in the Loan Documents and the Environmental
Indemnification Agreement, or in the loan documents and the environmental
indemnification agreements for the Affiliate Loans, to such Note so replaced
shall be deemed to refer to such replacement note.

 

Section 5.11         Notification of Name Change; Location.  Borrower shall
furnish Lender with notice of any change in Borrower’s name or address or
principal place of business within fifteen (15) days of the effective date of
such change, and Borrower shall promptly execute any financing statements or
other instruments deemed necessary by Lender to prevent any filed financing
statement from becoming misleading or losing its perfected status.

 

Section 5.12         No Joint Venture.  Neither the provisions of any of the
Loan Documents or the Environmental Indemnification Agreement nor the acts of
the parties thereto shall be construed to create a partnership or joint venture
between Borrower and Lender.

 

Section 5.13         Loans by Partners and Affiliates.  Borrower agrees that any
loan or other advance heretofore or hereafter made to Borrower by a partner,
member or any Affiliate shall be subordinate in all respects to the Loan, and
Borrower agrees that, following any Event of Default, and until repayment of the
Obligations, Borrower shall make no repayment to the partner, member or
Affiliate of any such loan or advance.

 

ARTICLE VI 

 

NO FURTHER DISBURSEMENTS

 

Section 6.01         No Further Disbursements.  Borrower agrees that the Loan
has been fully disbursed by Lender.  Lender shall have no further duty or
obligation to make any additional advances or disbursements to Borrower under
the Loan or otherwise.

 

ARTICLE VII 

 

EVENTS OF DEFAULT

 

Section 7.01         Events of Default.  Each of the following events shall
constitute an Event of Default under this Agreement:

 

(a)                The occurrence of an Event of Default under the Security
Instruments or any of the other Loan Documents or the Environmental
Indemnification Agreement.

 

(b)               Should any Default occur in the performance or observance of
any term, condition or provision contained in this Agreement which does not
relate to the nonpayment of any monetary sum, and such Default is not cured
within thirty (30) days following written notice thereof by Lender to Borrower
or within such longer period of time, not exceeding an additional thirty (30)
days, as may be reasonably necessary to cure such non-compliance if Borrower is
diligently and with continuity of effort pursuing such cure and the failure is
susceptible of cure within such additional period of thirty (30) days.

 

(c)                Should any representation or warranty made by Borrower herein
or in any of the other Loan Documents or the Environmental Indemnification
Agreement be false or misleading in any material respect on the date as of which
made (or deemed made).

 

(d)               Should Borrower be terminated, liquidated, dissolved or
otherwise cease to exist.

 

Section 7.02         Remedies.  Upon the occurrence of an Event of Default,
Lender may, in its discretion, exercise one or more of the following remedies:

 

(a)                To accelerate the maturity of the Obligations and declare the
entire unpaid principal balance of, and any unpaid interest then accrued on, the
Note, together with any Prepayment Premium, without demand or notice of any kind
to Borrower or any other Person, to be immediately due and payable.

 

(b)               Take all, any or any combination of the actions Lender may
take under any of the other Loan Documents or the Environmental Indemnification
Agreement upon the occurrence of a default or an event of default thereunder,
notwithstanding the fact that the event that is an Event of Default hereunder
may not constitute a default or an event of default under any such other Loan
Document or the Environmental Indemnification Agreement, including, without
limitation acceleration of the Obligations evidenced by the Note and foreclosure
and sale of the Land and the Improvements under the Security Instruments.

 

(c)                Perform, or cause to be performed, any obligation, covenant
or agreement that Borrower has failed to perform or comply with, and in such
event all costs and expenses incurred by Lender in performing any such
obligation, covenant or agreement shall be added to the Obligations and shall be
secured by the Security Instruments, and shall bear interest at the Default Rate
(as defined in the Note) from the date paid or incurred by Lender, and the
interest thereon shall also be added to and become a part of the Obligations and
shall be secured by the Security Instruments.

 

(d)               Continue to act, with respect to Borrower and the Loan, as if
no Event of Default had occurred, which continuance shall not be or be construed
as a waiver of Lender’s rights; and assert the Event of Default and take any
action provided for herein at any time after the occurrence and during the
existence of the Event of Default.

 

(e)                Proceed as authorized by law to obtain payment of the Loan.

 

(f)                Take all, any, or any combination of the actions Lender may
take under applicable law or equity subject to the limitations on liability of
Borrower contained herein and in the Note and the Security Instruments.

 

No failure or delay on the part of Lender to exercise any right or remedy
hereunder or under the Loan Documents or the Environmental Indemnification
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right or remedy hereunder preclude any further exercise thereof
or the exercise of any further right or remedy hereunder or under the Loan
Documents or the Environmental Indemnification Agreement.  No exercise by Lender
of any remedy under the other Loan Documents or the Environmental
Indemnification Agreement shall operate as a limitation on any rights or
remedies of Lender under this Agreement, except to the extent of moneys actually
received by Lender under the other Loan Documents or the Environmental
Indemnification Agreement.

 

Section 7.03         Costs and Expenses.  All costs and expenses incurred by
Lender in connection with any of the actions authorized in this Article,
including without limitation attorneys’ fees, shall be and constitute a portion
of the Loan, secured in the same manner and to the same extent as the Loan, even
though such costs and expenses may cause the amount of the Loan to exceed the
face amount of the Note.  Whenever the terms of this Agreement require Borrower
to pay attorneys’ fees of Lender, such obligation shall extend only to
reasonable attorneys’ fees, without regard to statutory interpretations,
actually incurred at normal hourly rates.

 

Section 7.04         Remedies Cumulative.  The foregoing remedies are cumulative
of, and in addition to, and not restrictive or in lieu of, the other remedies
provided for herein and the remedies provided for or allowed by the other Loan
Documents or the Environmental Indemnification Agreement, or provided for or
allowed by law, or in equity.

 

ARTICLE VIII 

MISCELLANEOUS

Section 8.01         Notices.

(a)                All notices, demands, requests, and other communications
desired or required to be given hereunder (“Notices”), shall be in writing and
shall be given by: (i) hand delivery to the address for Notices; (ii) delivery
by overnight courier service to the address for Notices; or (iii) sending the
same by United States mail, postage prepaid, certified mail, return receipt
requested, addressed to the address for Notices.

 

(b)               All Notices shall be deemed given and effective upon the
earlier to occur of (i) the hand delivery of such Notice to the address for
Notices; (ii) one business day after the deposit of such Notice with an
overnight courier service by the time deadline for next day delivery addressed
to the address for Notices; or (iii) three business days after depositing the
Notice in the United States mail as set forth in (a)(iii) above.  All Notices
shall be addressed to the following addresses:

 

Borrower:                    Hartman Mitchelldale Business Park, LLC

                                    c/o Hartman Short Term Income Properties XX,
Inc.

                                    2909 Hillcroft, Suite 420

                                    Houston, Texas  77057

                                    Attention:  Louis T. Fox, III, CFO

 

With a copy to:            Hartman Mitchelldale Business Park, LLC

                                    c/o Hartman Short Term Income Properties XX,
Inc.

                                    2909 Hillcroft, Suite 420

                                    Houston, Texas  77057

                                    Attention:  Katherine N. O’Connell, General
Counsel

 

Lender:                        Security Life of Denver Insurance Company

c/o Voya Investment Management LLC

5780 Powers Ferry Road, NW, Suite 300

Atlanta, Georgia 30327-4349

Attention:  Mortgage Loan Servicing Department

 

and to:                         Voya Investment Management LLC

5780 Powers Ferry Road, NW, Suite 300

Atlanta, Georgia 30327-4349

Attention:  Real Estate Law Department

 

With a copy to:            Bryan Cave LLP

                                    One Atlantic Center

Fourteenth Floor

1201 West Peachtree Street, NW

Atlanta, Georgia  30309-3488

Attention:  Johnny D. Latzak, Jr., Esq.

 

or to such other persons or at such other place as any party hereto may by
Notice designate as a place for service of Notice; provided, however, that the
“copy to” Notice to be given as set forth above is a courtesy copy only; and a
Notice given to such person is not sufficient to effect giving a Notice to the
principal party, nor does a failure to give such a courtesy copy of a Notice
constitute a failure to give Notice to the principal party.

 

Section 8.02         No Waiver; Remedies Cumulative.  No failure or delay on the
part of Lender in exercising any right or remedy hereunder and no course of
dealing between Borrower and Lender shall operate as a waiver thereof, nor shall
any single or partial exercise of any right or remedy hereunder or under the
Note preclude any other or further exercise thereof or the exercise of any other
right or remedy hereunder.  The rights and remedies herein expressly provided
are cumulative and not exclusive of any rights or remedies which Lender would
otherwise have.  No notice to or demand on Borrower not required hereunder or
under any other Loan Document in any case shall entitle Borrower to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of Lender to any other or further action in any
circumstances without notice or demand.

 

Section 8.03         Successors and Assigns; Sale of Interest.  This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective legal representatives, successors and permitted assigns of the
parties hereto; provided that Borrower may not assign or transfer any of its
rights or obligations hereunder without the prior written consent of Lender,
other than to the extent expressly permitted by the Security Instruments. 
Lender may sell or assign all or any part of Lender’s rights, title or interests
hereunder and under the other Loan Documents or the Environmental
Indemnification Agreement without the prior written consent of Borrower;
provided, however that any such assignment shall not increase any of the
obligations of Borrower under the Loan Documents or the Environmental
Indemnification Agreement.  In that event, such successor or assignee shall be
entitled to all of the rights of Lender under the Loan Documents or the
Environmental Indemnification Agreement.

 

Section 8.04         Modification.  This Agreement shall not be modified or
amended in any respect except by a written agreement executed by the parties in
the same manner as this Agreement is executed.

 

Section 8.05         Time of Essence.  Time is of the essence of this Agreement
and each of the other Loan Documents and the Environmental Indemnification
Agreement.

 

Section 8.06         GoverningLaw.  This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the laws of the State of Texas, without regard to principles of conflicts of
laws thereof.

 

Section 8.07         Counterparts.  This Agreement may be executed in any number
of counterparts and by the different parties hereto on separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument.

 

Section 8.08         Effectiveness; Survival.

 

(a)                This Agreement shall become effective on the date on which
all of the parties hereto shall have signed a copy hereof (whether the same or
different copies) and Lender shall have received the same.

 

(b)               All representations and warranties made herein, in the
certificates, reports, notices, and other documents delivered pursuant to this
Agreement shall survive the execution and delivery of this Agreement, the other
Loan Documents, the Environmental Indemnification Agreement, and such other
agreements and documents, the making of the Loan hereunder and the execution and
delivery of the Note, and shall terminate at such time as the Obligations have
been paid and satisfied in full; provided, however, that the Environmental
Indemnification Agreement shall remain in full force and effect in accordance
with the terms thereof notwithstanding any payment and satisfaction of the
Obligations.

 

Section 8.09         Severability.  In case any provision in or Obligation under
this Agreement or the other Loan Documents or the Environmental Indemnification
Agreement shall be invalid, illegal or unenforceable, in whole or in part, in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

Section 8.10         Independence of Covenants.  All covenants hereunder shall
be given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or be otherwise within the limitation of, another covenant, shall
not avoid the occurrence of a Default or an Event of Default if such action is
taken or condition exists.

 

Section 8.11         Headings Descriptive.  The headings of the several sections
and subsections of this Agreement are inserted for convenience only and shall
not in any way affect the meaning or construction of any provision of this
Agreement.

 

Section 8.12         Termination of Agreement.  At such time as all Obligations
have been paid and satisfied in full, this Agreement shall terminate; provided
however, that any and all indemnity obligations of Borrower to Lender arising
hereunder or under any of the other Loan Documents, which are expressly stated
to survive satisfaction of the Obligations shall survive the termination of this
Agreement or such other Loan Documents, and provided further that all indemnity
obligations under the Environmental Indemnification Agreement shall survive such
payment and satisfaction of the Obligations as set forth in the Environmental
Indemnification Agreement.

 

Section 8.13         Entire Agreement. This Agreement and the other Loan
Documents and the Environmental Indemnification Agreement constitute the entire
agreement between Borrower and Lender with respect to the Loan, the other
Obligations and the Collateral and supersede all prior agreements,
representations and understandings related to such subject matters.

 

Section 8.14         Jury Trial Waiver; Consent to Forum.

 

(a)                TO THE MAXIMUM EXTENT PERMITTED BY LAW, BORROWER IRREVOCABLY
WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS OR THE ENVIRONMENTAL INDEMNIFICATION AGREEMENTS OR ANY MATTER ARISING
HEREUNDER OR THEREUNDER.

 

(b)               BORROWER ALSO AGREES THAT ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE
ENVIRONMENTAL INDEMNIFICATION AGREEMENTS OR TO ENFORCE ANY JUDGMENT OBTAINED
AGAINST BORROWER IN CONNECTION WITH THIS AGREEMENT OR SUCH OTHER LOAN DOCUMENT,
MAY BE BROUGHT BY LENDER IN ANY STATE OR FEDERAL COURT SITTING IN THE COUNTY OF
THE STATE IN WHICH LENDER’S ADDRESS SHOWN ABOVE IS LOCATED, OR IN ANY ONE OR
MORE OTHER STATE OR FEDERAL COURTS SITTING IN ANY COUNTY AND STATE IN WHICH ANY
OF THE POOLED PROPERTIES IS LOCATED.  BORROWER IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE AFORESAID STATE AND FEDERAL COURTS, AND IRREVOCABLY WAIVES
ANY PRESENT OR FUTURE OBJECTION TO VENUE IN ANY SUCH COURT, AND ANY PRESENT OR
FUTURE CLAIM THAT ANY SUCH COURT IS AN INCONVENIENT FORUM, IN CONNECTION WITH
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS OR THE ENVIRONMENTAL INDEMNIFICATION AGREEMENTS.

 

Section 8.15         Exculpation.  The personal liability of Borrower under this
Agreement is limited to the extent set forth in the Note.

 

 

6356871.2

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 


 

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed and delivered on their behalf as of the date first above stated.

 

 

 

HARTMAN MITCHELLDALE BUSINESS PARK, LLC, a Texas limited liability company

 

 

By:   Hartman Income REIT Management, Inc.,
a Texas corporation, Manager

 

 

 

By:                                                         

                Allen R. Hartman, President

 

 

 

 

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

 


 

 

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

 

 

 

 

LENDER:

 

 

SECURITY LIFE OF DENVER INSURANCE COMPANY, a Colorado corporation

 

 

By:       Voya Investment Management LLC, as             Authorized Agent

 

             By:                                                    

             Name:                                                

             Title:                                                  

 

 

 

 

 

 

 


EXHIBIT “A”

 

SCHEDULE OF ENTITIES AND PROPERTIES

 

 

ENTITY

 

PROPERTY

 

Hartman Bent Tree Green, LLC

17300 N. Dallas Pkwy., Dallas, TX 75248

Hartman Cooper Street Plaza, LLC

4601 S. Cooper St., Arlington, TX 76017

Hartman Richardson Heights Properties, LLC

100 S. Central Expressway, Richardson, TX 75090

Hartman Mitchelldale Business Park, LLC

5400 Mitchelldale Rd., Houston, TX 77092;

533 N. Park Central Dr., Houston, TX 77092; and

600 N. Park Central Dr., Houston, TX 77092

 

 

 